By this proceeding petitioner seeks the annulment of an order made by the respondent Industrial Accident Commission by which petitioner was denied compensation for an injury sustained by him, alleged to have arisen out of and in the course of his employment.
[1] The evidence adduced at the hearing of the application for compensation in substance was that in the course of petitioner's employment he was sent in an automobile on an errand of getting a suitcase for his employer; that after procuring the suitcase, instead of returning in a direct course to the appointed place of the delivery thereof, petitioner deviated from such course by going seven blocks in an opposite direction for the purpose of obtaining a package of cigarettes for his own satisfaction and enjoyment. On his way back from such deviation, but nevertheless at a point at least four blocks outside of any direct or reasonable course from the place the suitcase was obtained, to the place of its intended destination, the accident occurred for which petitioner claimed compensation.
Much has been written and great learning displayed by various courts and textwriters concerning the legal questions affecting a situation such as is presented in the instant matter. So exhaustively has the subject been treated, it is thought that nothing that this court might contribute would either add to the net result of such discussions, or advance or retard the development of the legal principles involved. While authorities from other jurisdictions are not entirely harmonious one with the other, so far as this state is concerned, the correctness of the ruling by the respondent Commission is attested by the following authorities: Employers' Liability Assurance Corp. v.Industrial Acc. Com., 182 Cal. 612 [187 P. 42]; CaliforniaC.I. Exchange v. Industrial Acc. Com., 190 Cal. 433
[213 P. 257]; Balboa Amusement P. Co. v. Industrial Acc. Com.,35 Cal.App. 793 [171 P. 108]; Continental Casualty Co. v.Industrial Acc. Com., 47 Cal.App. 387 [190 P. 849];Fidelity  Casualty Co. v. Industrial Acc. Com., 48 Cal.App. 572
[192 P. 166].
The order of the respondent Commission is affirmed.
Conrey, P.J., and York, J., concurred. *Page 178 
An application by petitioner to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 19, 1928.
All the Justices present concurred.